As filed with the Securities and Exchange Commission on May 20, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MARCH 31, 2014 Schedule of InvestmentsBalanced Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (65.0%) Aerospace & Defense (0.9%) BE Aerospace, Inc. * Airlines (0.7%) Alaska Air Group, Inc. Auto Components (0.5%) BorgWarner, Inc. Biotechnology (3.1%) Alexion Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cubist Pharmaceuticals, Inc. * Incyte Corp. Ltd. * Intercept Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * Building Products (0.7%) Fortune Brands Home & Security, Inc. Capital Markets (1.7%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (0.9%) Airgas, Inc. PolyOne Corp. Commercial Banks (0.7%) SVB Financial Group * Commercial Services & Supplies (1.0%) Stericycle, Inc. * Communications Equipment (0.9%) ARRIS Group, Inc. * Aruba Networks, Inc. * F5 Networks, Inc. * Computers & Peripherals (0.4%) SanDisk Corp. Consumer Finance (0.5%) Portfolio Recovery Associates, Inc. * Containers & Packaging (1.0%) Packaging Corp. of America Distributors (0.6%) LKQ Corp. * Diversified Consumer Services (0.1%) Nord Anglia Education, Inc. * Diversified Financial Services (0.8%) IntercontinentalExchange Group, Inc. Electrical Equipment (1.7%) AMETEK, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (2.2%) Amphenol Corp. Class A CDW Corp. IPG Photonics Corp. * Trimble Navigation Ltd. * Energy Equipment & Services (1.4%) Core Laboratories NV Dril-Quip, Inc. * Oceaneering International, Inc. Food & Staples Retailing (0.7%) PriceSmart, Inc. Food Products (0.6%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (0.8%) West Pharmaceutical Services, Inc. Wright Medical Group, Inc. * Health Care Providers & Services (2.3%) Acadia Healthcare Co., Inc. * Envision Healthcare Holdings, Inc. * HealthSouth Corp. Omnicare, Inc. Premier, Inc. Class A * Health Care Technology (1.0%) Cerner Corp. * Hotels, Restaurants & Leisure (1.9%) Buffalo Wild Wings, Inc. * MGM Resorts International * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.5%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.3%) HomeAway, Inc. * Internet Software & Services (0.3%) AOL, Inc. * IT Services (1.5%) Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Leisure Equipment & Products (0.6%) Polaris Industries, Inc. Life Sciences Tools & Services (1.6%) Illumina, Inc. *ØØ PAREXEL International Corp. * Machinery (1.4%) Pall Corp. Pentair Ltd. Media (1.2%) AMC Networks, Inc. Class A * Pandora Media, Inc. * Multiline Retail (0.8%) Dollar Tree, Inc. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (2.3%) Antero Resources Corp. * Cabot Oil & Gas Corp. Concho Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (2.3%) Akorn, Inc. * Auxilium Pharmaceuticals, Inc. * Horizon Pharma, Inc. * Jazz Pharmaceuticals PLC * Mylan, Inc. * Professional Services (2.3%) Advisory Board Co. * On Assignment, Inc. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A *ØØ Real Estate Management & Development (0.6%) Jones Lang LaSalle, Inc. Road & Rail (1.3%) Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (2.9%) Avago Technologies Ltd. ØØ Microchip Technology, Inc. Monolithic Power Systems, Inc. * NXP Semiconductors NV * Software (6.4%) Activision Blizzard, Inc. ANSYS, Inc. * Aspen Technology, Inc. * Autodesk, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Electronic Arts, Inc. * Infoblox, Inc. * Informatica Corp. * NetSuite, Inc. * Salesforce.com, Inc. * ServiceNow, Inc. * Splunk, Inc. * Synchronoss Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (5.1%) Advance Auto Parts, Inc. Cabela's, Inc. * Dick's Sporting Goods, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (3.6%) Hanesbrands, Inc. Kate Spade & Co. * Michael Kors Holdings Ltd. * PVH Corp. Under Armour, Inc. Class A * Trading Companies & Distributors (1.2%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (1.7%) Crown Castle International Corp. SBA Communications Corp. Class A * Total Common Stocks (Cost $6,172,785) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of InvestmentsBalanced Portfolio cont'd (Unaudited) PRINCIPAL AMOUNT($) VALUE ($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (3.5%) U.S. Treasury Notes, 1.25%, due 8/31/15 U.S. Treasury Notes, 0.63%, due 7/15/16 – 12/15/16 U.S. Treasury Notes, 0.75%, due 1/15/17 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $526,137) Mortgage-Backed Securities (11.6%) Adjustable Mixed Balance (1.0%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.58%, due 5/25/34 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.28%, due 6/19/34 µ Commercial Mortgage-Backed (6.8%) Citigroup Commercial Mortgage Trust, Ser. 2013-GC15, Class A1, 1.38%, due 9/10/46 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2014-LC15, Class A1, 1.26%, due 4/10/47 Commercial Mortgage Pass-Through Certificates, Ser. 2014-CR16, Class A1, 1.45%, due 4/10/47 Ø Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Class A3, 5.79%, due 6/15/38 µ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 GS Mortgage Securities Trust, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 GS Mortgage Securities Trust, Ser. 2014-GC18, Class A1, 1.30%, due 1/10/47 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-CB14, Class A4, 5.48%, due 12/12/44 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Class A1, 1.39%, due 7/15/46 Morgan Stanley Capital I Trust, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Class A7, 5.12%, due 7/15/42 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C23, Class A4, 5.42%, due 1/15/45 WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.6%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñØØ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (1.6%) Pass-Through Certificates, 3.00%, due 9/1/27 Pass-Through Certificates, 3.50%, due 10/1/25 Pass-Through Certificates, 4.50%, due 4/1/39 Freddie Mac (1.6%) Pass-Through Certificates, 3.00%, due 1/1/27 Pass-Through Certificates, 3.50%, due 5/1/26 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $1,728,142) Corporate Debt Securities (13.5%) Auto Manufacturers (0.7%) Hyundai Capital America, Senior Unsecured Notes, 1.45%, due 2/6/17 ñ Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Banks (4.2%) Bank of America Corp., Senior Unsecured Medium-Term Notes, 3.63%, due 3/17/16 Citigroup, Inc., Senior Unsecured Notes, 1.35%, due 3/10/17 Goldman Sachs Group, Inc., Senior Unsecured Medium-Term Notes, 1.60%, due 11/23/15 JPMorgan Chase & Co., Senior Unsecured Medium-Term Notes, 1.35%, due 2/15/17 Morgan Stanley, Senior Unsecured Notes, 1.75%, due 2/25/16 Royal Bank of Canada, Senior Unsecured Global Medium-Term Notes, 1.45%, due 10/30/14 Wells Fargo & Co., Senior Unsecured Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (0.8%) Anheuser-Busch InBev Finance, Inc., Guaranteed Notes, 0.80%, due 1/15/16 Heineken NV, Senior Unsecured Notes, 0.80%, due 10/1/15 ñ Commercial Services (0.1%) ERAC USA Finance LLC, Guaranteed Notes, 1.40%, due 4/15/16 ñ Computers (0.3%) Hewlett-Packard Co., Senior Unsecured Notes, 2.20%, due 12/1/15 Diversified Financial Services (1.7%) American Honda Finance Corp., Senior Unsecured Notes, 1.13%, due 10/7/16 General Electric Capital Corp., Senior Unsecured Notes, 2.15%, due 1/9/15 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Electric (0.1%) Electricite de France, Senior Unsecured Notes, 1.15%, due 1/20/17 ñ Electronics (0.2%) Thermo Fisher Scientific, Inc., Senior Unsecured Notes, 1.30%, due 2/1/17 Food (0.3%) Kraft Foods Group, Inc., Senior Unsecured Notes, 1.63%, due 6/4/15 WM Wrigley Jr. Co., Senior Unsecured Notes, 1.40%, due 10/21/16 ñ Healthcare - Services (0.1%) Ventas Realty L.P., Guaranteed Notes, 1.55%, due 9/26/16 Home Furnishings (0.1%) Whirlpool Corp., Senior Unsecured Notes, 1.35%, due 3/1/17 Insurance (0.1%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 0.95%, due 8/15/16 Internet (0.2%) Amazon.com, Inc., Senior Unsecured Notes, 0.65%, due 11/27/15 Machinery Construction & Mining (0.2%) Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 11/25/16 Media (1.3%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Guaranteed Notes, 2.10%, due 4/1/14 Thomson Reuters Corp., Senior Unsecured Notes, 1.30%, due 2/23/17 Mining (0.3%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Rio Tinto Finance USA PLC, Guaranteed Notes, 1.38%, due 6/17/16 Oil & Gas (0.5%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Marathon Oil Corp., Senior Unsecured Notes, 0.90%, due 11/1/15 Pharmaceuticals (1.3%) AbbVie, Inc., Senior Unsecured Notes, 1.20%, due 11/6/15 Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 McKesson Corp., Senior Unsecured Notes, 1.29%, due 3/10/17 Novartis Capital Corp., Guaranteed Notes, 2.90%, due 4/24/15 Pipelines (0.4%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Real Estate Investment Trusts (0.2%) ARC Properties Operating Partnership LP/Clark Acquisition LLC, Guaranteed Notes, 2.00%, due 2/6/17 ñ Retail (0.1%) CVS Caremark Corp., Senior Unsecured Notes, 1.20%, due 12/5/16 Telecommunications (0.3%) Verizon Communications, Inc., Senior Unsecured Notes, 2.50%, due 9/15/16 Total Corporate Debt Securities (Cost $1,949,072) Asset-Backed Securities (4.2%) American Express Credit Account Master Trust, Ser. 2012-4, Class A, 0.40%, due 5/15/20 µ Carmax Auto Owner Trust, Ser. 2014-1, Class A3, 0.79%, due 10/15/18 Citibank Credit Card Issuance Trust, Ser. 2013-A1, Class A1, 0.25%, due 4/24/17 µ Ford Credit Auto Owner Trust, Ser. 2014-A, Class A3, 0.79%, due 5/15/18 Hyundai Auto Receivables Trust, Ser. 2014-A, Class A3, 0.79%, due 7/16/18 Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 SLM Student Loan Trust, Ser. 2006-5, Class A4, 0.32%, due 4/25/23 µ Total Asset-Backed Securities (Cost $619,968) NUMBER OF SHARES VALUE ($)† Short-Term Investments (2.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$342,749) Total Investments (100.1%) (Cost $11,338,853) ## Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of InvestmentsGrowth Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (99.7%) Aerospace & Defense (1.4%) BE Aerospace, Inc. * Airlines (1.0%) Alaska Air Group, Inc. Auto Components (0.8%) BorgWarner, Inc. Biotechnology (5.0%) Alexion Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cubist Pharmaceuticals, Inc. * Incyte Corp. Ltd. * Intercept Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * Building Products (1.1%) Fortune Brands Home & Security, Inc. Capital Markets (2.3%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (1.4%) Airgas, Inc. PolyOne Corp. Commercial Banks (1.1%) SVB Financial Group * Commercial Services & Supplies (1.4%) Stericycle, Inc. * Communications Equipment (1.4%) ARRIS Group, Inc. * Aruba Networks, Inc. * F5 Networks, Inc. * Computers & Peripherals (0.6%) SanDisk Corp. Consumer Finance (0.9%) Portfolio Recovery Associates, Inc. * Containers & Packaging (1.3%) Packaging Corp. of America Distributors (0.9%) LKQ Corp. * Diversified Consumer Services (0.1%) Nord Anglia Education, Inc. * Diversified Financial Services (1.2%) IntercontinentalExchange Group, Inc. Electrical Equipment (2.8%) AMETEK, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (3.4%) Amphenol Corp. Class A CDW Corp. IPG Photonics Corp. * Trimble Navigation Ltd. * Energy Equipment & Services (1.9%) Core Laboratories NV Dril-Quip, Inc. * Oceaneering International, Inc. Food & Staples Retailing (1.1%) PriceSmart, Inc. Food Products (0.9%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (1.1%) West Pharmaceutical Services, Inc. Wright Medical Group, Inc. * Health Care Providers & Services (3.4%) Acadia Healthcare Co., Inc. * Envision Healthcare Holdings, Inc. * HealthSouth Corp. Omnicare, Inc. Premier, Inc. Class A * Health Care Technology (1.6%) Cerner Corp. * Hotels, Restaurants & Leisure (3.0%) Buffalo Wild Wings, Inc. * MGM Resorts International * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.8%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.4%) HomeAway, Inc. * Internet Software & Services (0.9%) AOL, Inc. * Pandora Media, Inc. * IT Services (2.4%) Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Leisure Equipment & Products (0.9%) Polaris Industries, Inc. Life Sciences Tools & Services (2.5%) Illumina, Inc. * PAREXEL International Corp. * Machinery (2.1%) Pall Corp. Pentair Ltd. Media (1.4%) AMC Networks, Inc. Class A * Multiline Retail (1.3%) Dollar Tree, Inc. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (3.6%) Antero Resources Corp. * Cabot Oil & Gas Corp. Concho Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (3.7%) Akorn, Inc. * Auxilium Pharmaceuticals, Inc. * Horizon Pharma, Inc. * Jazz Pharmaceuticals PLC * Mylan, Inc. * Professional Services (3.2%) Advisory Board Co. * On Assignment, Inc. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Investment Trusts (0.9%) Crown Castle International Corp. Real Estate Management & Development (1.0%) Jones Lang LaSalle, Inc. Road & Rail (2.0%) Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (4.4%) Avago Technologies Ltd. Microchip Technology, Inc. Monolithic Power Systems, Inc. * NXP Semiconductors * Software (9.8%) Activision Blizzard, Inc. ANSYS, Inc. * Aspen Technology, Inc. * Autodesk, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Electronic Arts, Inc. * Infoblox, Inc. * Informatica Corp. * NetSuite, Inc. * Salesforce.com, Inc. * ServiceNow, Inc. * Splunk, Inc. * Synchronoss Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (8.1%) Advance Auto Parts, Inc. Cabela's, Inc. * Dick's Sporting Goods, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (5.6%) Hanesbrands, Inc. Kate Spade & Co. * Michael Kors Holdings Ltd. * PVH Corp. Under Armour, Inc. Class A * Trading Companies & Distributors (2.0%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (1.6%) SBA Communications Corp. Class A * Total Common Stocks (Cost $5,019,189) Short-Term Investments (0.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$35,236) Total Investments (100.1%) (Cost $5,054,425) ## Liabilities, less cash, receivables and other assets [(0.1%)] ) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of Investments Guardian Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (98.5%) Auto Components (2.0%) BorgWarner, Inc. Beverages (6.9%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Capital Markets (2.3%) Lazard Ltd. Class A Commercial Banks (3.2%) U.S. Bancorp Consumer Finance (5.0%) American Express Co. Diversified Financial Services (7.1%) Berkshire Hathaway, Inc. Class B * IntercontinentalExchange Group, Inc. Diversified Telecommunication Services (1.3%) tw telecom, inc. * Energy Equipment & Services (3.5%) Schlumberger Ltd. Food & Staples Retailing (2.5%) Costco Wholesale Corp. Food Products (1.0%) McCormick & Co., Inc. Health Care Equipment & Supplies (5.2%) Abbott Laboratories Covidien PLC Household Durables (5.0%) Newell Rubbermaid, Inc. Household Products (2.5%) Procter & Gamble Co. Industrial Conglomerates (7.9%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (3.1%) Progressive Corp. Internet Software & Services (2.7%) eBay, Inc. * IT Services (1.4%) MasterCard, Inc. Class A Leisure Equipment & Products (3.0%) Polaris Industries, Inc. Machinery (3.6%) Lincoln Electric Holdings, Inc. Pall Corp. Media (1.3%) Scripps Networks Interactive, Inc. Class A Metals & Mining (2.0%) Nucor Corp. Oil, Gas & Consumable Fuels (3.2%) Noble Energy, Inc. Pharmaceuticals (3.0%) Roche Holding AG Road & Rail (2.0%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (8.0%) Microchip Technology, Inc. Texas Instruments, Inc. Software (3.8%) Intuit, Inc. Specialty Retail (2.5%) TJX Cos., Inc. Trading Companies & Distributors (1.5%) W.W. Grainger, Inc. Total Common Stocks (Cost $58,435,968) Short-Term Investments (1.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost$906,915) Total Investments (99.5%) (Cost $59,342,883) ## Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of Investments International Equity Portfoliob (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (99.5%) Australia (1.4%) Brambles Ltd. Iluka Resources Ltd. Austria (1.1%) Andritz AG Belgium (0.7%) Colruyt SA Brazil (0.5%) SLC Agricola SA Canada (8.0%) Agrium, Inc. Alimentation Couche-Tard, Inc. Class B ATS Automation Tooling Systems, Inc. * Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * ShawCor Ltd. Silver Wheaton Corp. Suncor Energy, Inc. China (1.6%) China Mobile Ltd. ADR PICC Property & Casualty Co. Ltd., H Shares Denmark (1.6%) Sydbank A/S * Tryg A/S France (8.6%) Arkema SA Eutelsat Communications SA Pernod-Ricard SA Publicis Groupe SA Rexel SA Sanofi Sodexo Germany (11.3%) Bayer AG Brenntag AG Continental AG Deutsche Boerse AG Gerresheimer AG Henkel AG & Co. KGaA, Preference Shares Linde AG SAP AG ADR Volkswagen AG, Preference Shares Ireland (0.6%) DCC PLC Israel (2.8%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (15.5%) FANUC Corp. KANSAI PAINT Co. Ltd. Kenedix Office Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. Pola Orbis Holdings, Inc. Sanrio Co. Ltd. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Wacom Co. Ltd. Korea (1.5%) Samsung Electronics Co. Ltd. GDR Netherlands (5.8%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Nutreco NV Unilever NV Norway (2.4%) DNB ASA Norwegian Property ASA ProSafe SE Russia (0.6%) Sberbank of Russia ADR Singapore (1.8%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (2.7%) Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (14.6%) Bucher Industries AG Givaudan SA * Julius Baer Group Ltd. * Kaba Holding AG, B Shares * Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Tecan Group AG UBS AG * United Kingdom (14.5%) Amlin PLC Aon PLC Bunzl PLC Diploma PLC ICAP PLC Mitie Group PLC Prudential PLC Reed Elsevier PLC RPS Group PLC SABMiller PLC Synergy Health PLC TalkTalk Telecom Group PLC Travis Perkins PLC Tullow Oil PLC United States (1.9%) Nielsen Holdings NV Taminco Corp. * Total Common Stocks (Cost $72,520,543) Short-Term Investments (0.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost$348,336) Total Investments (100.0%) (Cost $72,868,879) ## Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Equity Portfolio (Unaudited)b Industry Investments at Value† Percentage of Net Assets Chemicals $ 9.8% Machinery 7.0% Trading Companies & Distributors 6.4% Pharmaceuticals 6.2% Food & Staples Retailing 5.1% Commercial Banks 4.9% Insurance 4.5% Commercial Services & Supplies 4.3% Media 3.9% Capital Markets 3.1% Automobiles 3.0% Professional Services 2.8% Software 2.7% Semiconductors & Semiconductor Equipment 2.7% Food Products 2.5% Diversified Telecommunication Services 2.1% Household Products 2.0% Wireless Telecommunication Services 1.9% Hotels, Restaurants & Leisure 1.8% Industrial Conglomerates 1.7% Metals & Mining 1.7% Electronic Equipment, Instruments & Components 1.6% Energy Equipment & Services 1.6% Oil, Gas & Consumable Fuels 1.5% Health Care Equipment & Supplies 1.4% Beverages 1.4% Health Care Providers & Services 1.4% Diversified Financial Services 1.3% Auto Components 1.3% Aerospace & Defense 1.2% Life Sciences Tools & Services 1.2% Real Estate Investment Trusts 1.1% Communications Equipment 1.1% Personal Products 0.9% Specialty Retail 0.8% Thrifts & Mortgage Finance 0.8% Real Estate Management & Development 0.4% Computers & Peripherals 0.4% Short-Term Investments and Other Assets-Net 0.5% $ 100.0% MARCH 31, 2014 Schedule of Investments Large Cap Value Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (95.6%) Aerospace & Defense (0.8%) Northrop Grumman Corp. Airlines (4.8%) American Airlines Group, Inc. * United Continental Holdings, Inc. * Auto Components (1.0%) BorgWarner, Inc. Beverages (0.7%) Beam, Inc. Capital Markets (9.3%) Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Invesco Ltd. Nomura Holdings, Inc. ADR Chemicals (5.5%) Dow Chemical Co. LyondellBasell Industries NV Class A Monsanto Co. Mosaic Co. Potash Corp. of Saskatchewan, Inc. Commercial Banks (13.4%) Citigroup, Inc. Comerica, Inc. JPMorgan Chase & Co. M&T Bank Corp. Mitsubishi UFJ Financial Group, Inc. ADR PNC Financial Services Group, Inc. Regions Financial Corp. Sumitomo Mitsui Financial Group, Inc. ADR Wells Fargo & Co. Communications Equipment (2.7%) Cisco Systems, Inc. Computers & Peripherals (2.1%) EMC Corp. SanDisk Corp. Construction & Engineering (0.4%) Fluor Corp. Diversified Financial Services (2.1%) CME Group, Inc. Electric Utilities (3.0%) NextEra Energy, Inc. Southern Co. Electrical Equipment (1.5%) Eaton Corp. PLC Electronic Equipment, Instruments & Components (0.6%) Corning, Inc. Energy Equipment & Services (2.6%) Halliburton Co. McDermott International, Inc. * Rowan Cos. PLC Class A * Food & Staples Retailing (1.5%) Wal-Mart Stores, Inc. Food Products (2.2%) Archer-Daniels-Midland Co. WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (4.0%) Boston Scientific Corp. * C.R. Bard, Inc. Covidien PLC Health Care Providers & Services (2.9%) Aetna, Inc. UnitedHealth Group, Inc. Hotels, Restaurants & Leisure (2.0%) Carnival Corp. Household Products (1.2%) Procter & Gamble Co. Insurance (3.1%) Lincoln National Corp. MetLife, Inc. Internet Software & Services (0.6%) eBay, Inc. * Machinery (8.5%) Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Kubota Corp. ADR Pall Corp. Parker Hannifin Corp. Terex Corp. Metals & Mining (4.3%) Carpenter Technology Corp. Newmont Mining Corp. Nucor Corp. United States Steel Corp. Multi-Utilities (1.8%) Dominion Resources, Inc. Sempra Energy Oil, Gas & Consumable Fuels (3.4%) Antero Resources Corp. * Occidental Petroleum Corp. Range Resources Corp. Paper & Forest Products (0.8%) International Paper Co. Pharmaceuticals (6.3%) Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Teva Pharmaceutical Industries Ltd. ADR Semiconductors & Semiconductor Equipment (2.5%) Altera Corp. Intel Corp. Total Common Stocks (Cost $57,409,085) Exchange Traded Funds (0.8%) ProShares UltraPro Short S&P 500 (Cost$635,368) * Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$1,812,208) Total Investments (99.0%) (Cost $59,856,661) ## Cash, receivables and other assets, less liabilities (1.0%) Total Net Assets (100.0%) $ 70,403,812 See Notes to Schedule of Investments MARCH 31, 2014 Schedule of Investments Mid Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (96.2%) Aerospace & Defense (1.3%) BE Aerospace, Inc. * Airlines (1.1%) Alaska Air Group, Inc. Auto Components (0.7%) BorgWarner, Inc. Biotechnology (4.7%) Alexion Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cubist Pharmaceuticals, Inc. * Incyte Corp. Ltd. * Intercept Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * Building Products (1.0%) Fortune Brands Home & Security, Inc. Capital Markets (2.4%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (1.3%) Airgas, Inc. PolyOne Corp. Commercial Banks (1.1%) SVB Financial Group * Commercial Services & Supplies (1.3%) Stericycle, Inc. * Communications Equipment (1.4%) ARRIS Group, Inc. * Aruba Networks, Inc. * F5 Networks, Inc. * Computers & Peripherals (0.6%) SanDisk Corp. Consumer Finance (0.8%) Portfolio Recovery Associates, Inc. * Containers & Packaging (1.2%) Packaging Corp. of America Distributors (0.9%) LKQ Corp. * Diversified Consumer Services (0.1%) Nord Anglia Education, Inc. * Diversified Financial Services (1.2%) IntercontinentalExchange Group, Inc. Electrical Equipment (2.7%) AMETEK, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (3.2%) Amphenol Corp. Class A CDW Corp. IPG Photonics Corp. * Trimble Navigation Ltd. * Energy Equipment & Services (2.0%) Core Laboratories NV Dril-Quip, Inc. * Oceaneering International, Inc. Food & Staples Retailing (1.1%) PriceSmart, Inc. Food Products (0.9%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (1.1%) West Pharmaceutical Services, Inc. Wright Medical Group, Inc. * Health Care Providers & Services (3.3%) Acadia Healthcare Co., Inc. * Envision Healthcare Holdings, Inc. * HealthSouth Corp. Omnicare, Inc. Premier, Inc. Class A * Health Care Technology (1.5%) Cerner Corp. * Hotels, Restaurants & Leisure (2.8%) Buffalo Wild Wings, Inc. * MGM Resorts International * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.7%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.4%) HomeAway, Inc. * Internet Software & Services (0.9%) AOL, Inc. * Pandora Media, Inc. * IT Services (2.4%) Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Leisure Equipment & Products (0.9%) Polaris Industries, Inc. Life Sciences Tools & Services (2.2%) Illumina, Inc. * PAREXEL International Corp. * Machinery (2.0%) Pall Corp. Pentair Ltd. Media (1.4%) AMC Networks, Inc. Class A * Multiline Retail (1.2%) Dollar Tree, Inc. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (3.5%) Antero Resources Corp. * Cabot Oil & Gas Corp. Concho Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (3.5%) Akorn, Inc. * Auxilium Pharmaceuticals, Inc. * Horizon Pharma, Inc. * Jazz Pharmaceuticals PLC * Mylan, Inc. * Professional Services (3.2%) Advisory Board Co. * On Assignment, Inc. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Investment Trusts (0.9%) Crown Castle International Corp. Real Estate Management & Development (0.9%) Jones Lang LaSalle, Inc. Road & Rail (1.9%) Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (4.3%) Avago Technologies Ltd. Microchip Technology, Inc. Monolithic Power Systems, Inc. * NXP Semiconductors NV * Software (9.2%) Activision Blizzard, Inc. ANSYS, Inc. * Aspen Technology, Inc. * Autodesk, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Electronic Arts, Inc. * Infoblox, Inc. * Informatica Corp. * NetSuite, Inc. * Salesforce.com, Inc. * ServiceNow, Inc. * Splunk, Inc. * Synchronoss Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (8.0%) Advance Auto Parts, Inc. Cabela's, Inc. * Dick's Sporting Goods, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (5.3%) Hanesbrands, Inc. Kate Spade & Co. * Michael Kors Holdings Ltd. * PVH Corp. Under Armour, Inc. Class A * Trading Companies & Distributors (1.9%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (1.8%) SBA Communications Corp. Class A * Total Common Stocks (Cost $125,800,631) Short-Term Investments (3.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $7,422,877) Total Investments (100.0%) (Cost $133,223,508) ## Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) $ 197,687,398 See Notes to Schedule of Investments MARCH 31, 2014 Schedule of Investments Mid Cap Intrinsic Value Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (98.6%) Aerospace & Defense (6.8%) General Dynamics Corp. Spirit Aerosystems Holdings, Inc. Class A * Textron, Inc. Auto Components (2.8%) Lear Corp. TRW Automotive Holdings Corp. * Capital Markets (1.9%) State Street Corp. Chemicals (2.6%) Ashland, Inc. Commercial Banks (8.2%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. M&T Bank Corp. Commercial Services & Supplies (8.0%) ADT Corp. Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Construction & Engineering (1.7%) KBR, Inc. Electric Utilities (3.3%) Edison International Pinnacle West Capital Corp. Electrical Equipment (1.0%) Regal-Beloit Corp. Electronic Equipment, Instruments & Components (2.9%) Dolby Laboratories, Inc. Class A * Flextronics International Ltd. * Energy Equipment & Services (1.9%) Cameron International Corp. * Food & Staples Retailing (4.0%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.3%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (2.4%) Cardinal Health, Inc. Omnicare, Inc. Hotels, Restaurants & Leisure (1.0%) Darden Restaurants, Inc. Independent Power Producers & Energy Traders (2.3%) AES Corp. IT Services (6.6%) Amdocs Ltd. Teradata Corp. * Western Union Co. Machinery (1.5%) Valmont Industries, Inc. Multi-Utilities (1.8%) CenterPoint Energy, Inc. Multiline Retail (1.9%) Kohl's Corp. Oil, Gas & Consumable Fuels (4.2%) Devon Energy Corp. Energy Transfer Partners L.P. Southwestern Energy Co. * Personal Products (1.3%) Elizabeth Arden, Inc. * Real Estate Investment Trusts (5.4%) Corrections Corporation of America Starwood Property Trust, Inc. Starwood Waypoint Residential Trust * Road & Rail (3.0%) Avis Budget Group, Inc. * Hertz Global Holdings, Inc. * Semiconductors & Semiconductor Equipment (2.2%) Skyworks Solutions, Inc. * Software (7.0%) Cadence Design Systems, Inc. * Check Point Software Technologies Ltd. * Nuance Communications, Inc. * Symantec Corp. Specialty Retail (7.6%) Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Express, Inc. * Office Depot, Inc. * Select Comfort Corp. * Thrifts & Mortgage Finance (1.0%) People's United Financial, Inc. Total Common Stocks (Cost $114,891,988) Short-Term Investments (1.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$2,618,910) Total Investments (100.4%) (Cost $117,510,898) ## Liabilities, less cash, receivables and other assets [(0.4%)] ) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of InvestmentsShort Duration Bond Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE ($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (10.8%) U.S. Treasury Bills, 0.30%, due 6/26/14 U.S. Treasury Notes, 2.13%, due 11/30/14 U.S. Treasury Notes, 0.38%, due 3/15/15 U.S. Treasury Notes, 0.63%, due 7/15/16 – 2/15/17 U.S. Treasury Notes, 0.75%, due 1/15/17 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $24,189,720) Mortgage-Backed Securities (34.3%) Adjustable Mixed Balance (2.3%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5, Class 2A1, 2.55%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.58%, due 5/25/34 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.28%, due 6/19/34 µ Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.55%, due 12/25/34 µ Collateralized Mortgage Obligations (0.3%) Fannie Mae Grantor Trust, Ser. 2003-T4, Class 1A, 0.37%, due 9/26/33 µ Commercial Mortgage-Backed (20.8%) Banc of America Commercial Mortgage, Inc., Ser. 2005-2, Class A5, 4.86%, due 7/10/43 Citigroup Commercial Mortgage Trust, Ser. 2013-GC15, Class A1, 1.38%, due 9/10/46 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 Commercial Mortgage Pass-Through Certificates, Ser. 2014-LC15, Class A1, 1.26%, due 4/10/47 Commercial Mortgage Pass-Through Certificates, Ser. 2014-CR16, Class A1, 1.45%, due 4/10/47 Ø Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Class A3, 5.79%, due 6/15/38 µ Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust, Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 GS Mortgage Securities Trust, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 GS Mortgage Securities Trust, Ser. 2014-GC18, Class A1, 1.30%, due 1/10/47 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-CB14, Class A4, 5.48%, due 12/12/44 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Class A1, 1.39%, due 7/15/46 Morgan Stanley Capital I Trust, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Class A7, 5.12%, due 7/15/42 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C23, Class A4, 5.42%, due 1/15/45 WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (1.7%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (4.9%) Pass-Through Certificates, 3.50%, due 10/1/25 Pass-Through Certificates, 3.00%, due 9/1/27 Pass-Through Certificates, 4.50%, due 5/1/41 Freddie Mac (4.3%) Pass-Through Certificates, 10.00%, due 4/1/20 Pass-Through Certificates, 3.50%, due 5/1/26 Pass-Through Certificates, 3.00%, due 1/1/27 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $77,370,578) Corporate Debt Securities (38.9%) Auto Manufacturers (1.4%) Daimler Finance N.A. LLC, Guaranteed Notes, 1.13%, due 3/10/17 ñ Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Banks (12.0%) American Express Centurion Bank, Senior Unsecured Notes, 0.88%, due 11/13/15 Bank of America Corp., Senior Unsecured Medium-Term Notes, 3.63%, due 3/17/16 Citigroup, Inc., Senior Unsecured Notes, 1.35%, due 3/10/17 Goldman Sachs Group, Inc., Senior Unsecured Medium-Term Notes, 1.60%, due 11/23/15 JPMorgan Chase & Co., Senior Unsecured Medium-Term Notes, 1.35%, due 2/15/17 KeyBank N.A., Senior Unsecured Bank Notes, 1.10%, due 11/25/16 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, 6.00%, due 5/13/14 ØØ Morgan Stanley, Senior Unsecured Notes, 1.75%, due 2/25/16 Sumitomo Mitsui Banking Corp., Bank Guaranteed Notes, 0.90%, due 1/18/16 Wells Fargo & Co., Senior Unsecured Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (2.1%) Anheuser-Busch InBev Finance, Inc., Guaranteed Notes, 0.80%, due 1/15/16 Heineken NV, Senior Unsecured Notes, 0.80%, due 10/1/15 ñ Commercial Services (0.1%) ERAC USA Finance LLC, Guaranteed Notes, 1.40%, due 4/15/16 ñ Computers (2.9%) Hewlett-Packard Co., Senior Unsecured Notes, 2.20%, due 12/1/15 IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (6.2%) American Honda Finance Corp., Unsecured Notes, 1.00%, due 8/11/15 ñ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 4.25%, due 2/3/17 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 1/8/16 General Electric Capital Corp., Senior Unsecured Global Medium-Term Notes, 1.50%, due 7/12/16 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ Hyundai Capital America, Senior Unsecured Notes, 1.45%, due 2/6/17 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Electric (0.4%) Electricite de France, Senior Unsecured Notes, 1.15%, due 1/20/17 ñ Electronics (0.4%) Thermo Fisher Scientific, Inc., Senior Unsecured Notes, 1.30%, due 2/1/17 Food (0.6%) Kraft Foods Group, Inc., Senior Unsecured Notes, 1.63%, due 6/4/15 WM Wrigley Jr. Co., Senior Unsecured Notes, 1.40%, due 10/21/16 ñ Home Furnishings (0.3%) Whirlpool Corp., Senior Unsecured Notes, 1.35%, due 3/1/17 Insurance (0.4%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 0.95%, due 8/15/16 Internet (0.6%) Amazon.com, Inc., Senior Unsecured Notes, 0.65%, due 11/27/15 Machinery - Construction & Mining (0.7%) Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 11/25/16 Media (3.2%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 ØØ NBC Universal Media LLC, Guaranteed Notes, 2.10%, due 4/1/14 Thomson Reuters Corp., Senior Unsecured Notes, 1.30%, due 2/23/17 Mining (0.6%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Oil & Gas (0.5%) CNOOC Finance 2013 Ltd., Guaranteed Notes, 1.13%, due 5/9/16 Marathon Oil Corp., Senior Unsecured Notes, 0.90%, due 11/1/15 Pharmaceuticals (3.5%) AbbVie, Inc., Senior Unsecured Notes, 1.20%, due 11/6/15 Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 McKesson Corp., Senior Unsecured Notes, 1.29%, due 3/10/17 Novartis Capital Corp., Guaranteed Notes, 2.90%, due 4/24/15 Pipelines (0.8%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Real Estate Investment Trusts (0.6%) ARC Properties Operating Partnership LP/Clark Acquisition LLC, Guaranteed Notes, 2.00%, due 2/6/17 ñ Retail (0.2%) CVS Caremark Corp., Senior Unsecured Notes, 1.20%, due 12/5/16 Telecommunications (1.4%) British Telecommunications PLC, Senior Unsecured Notes, 1.25%, due 2/14/17 Verizon Communications, Inc., Senior Unsecured Notes, 2.50%, due 9/15/16 Total Corporate Debt Securities (Cost $85,725,742) Asset-Backed Securities (14.3%) American Express Credit Account Master Trust, Ser. 2012-4, Class A, 0.40%, due 5/15/20 µ Carmax Auto Owner Trust, Ser. 2014-1, Class A3, 0.79%, due 10/15/18 Citibank Credit Card Issuance Trust, Ser. 2013-A1, Class A1, 0.25%, due 4/24/17 µ Ford Credit Auto Owner Trust, Ser. 2014-A, Class A3, 0.79%, due 5/15/18 Hyundai Auto Receivables Trust, Ser. 2014-A, Class A3, 0.79%, due 7/16/18 Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Nelnet Student Loan Trust, Ser. 2006-1, Class A4, 0.33%, due 11/23/22 µ Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 SLM Student Loan Trust, Ser. 2004-5, Class A4, 0.39%, due 1/25/21 µ SLM Student Loan Trust, Ser. 2006-5, Class A4, 0.32%, due 4/25/23 µ SLM Student Loan Trust, Ser. 2013-2, Class A, 0.60%, due 9/25/26 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.32%, due 6/25/36 µ Total Asset-Backed Securities (Cost $32,261,177) NUMBER OF SHARES Short-Term Investments (4.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $10,990,677) Total Investments (103.2%) (Cost $230,537,894) ## Liabilities, less cash, receivables and other assets [(3.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of InvestmentsSmall Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (97.7%) Aerospace & Defense (4.7%) Astronics Corp. * HEICO Corp. Orbital Sciences Corp. * Auto Components (4.6%) Dorman Products, Inc. * Gentherm, Inc. * Motorcar Parts of America, Inc. * Biotechnology (5.0%) ACADIA Pharmaceuticals, Inc. * Dynavax Technologies Corp. * Intercept Pharmaceuticals, Inc. * Novavax, Inc. * NPS Pharmaceuticals, Inc. * Receptos, Inc. * Rigel Pharmaceuticals, Inc. * Sorrento Therapeutics, Inc. * Capital Markets (1.3%) Marcus & Millichap, Inc. * Chemicals (1.5%) PolyOne Corp. Commercial Banks (3.5%) First Financial Holdings, Inc. First NBC Bank Holding Co. * Home BancShares, Inc. Containers & Packaging (1.4%) Graphic Packaging Holding Co. * Diversified Consumer Services (1.1%) Bright Horizons Family Solutions, Inc. * Electrical Equipment (2.5%) Acuity Brands, Inc. PowerSecure International, Inc. * Electronic Equipment, Instruments & Components (6.3%) Control4 Corp. * FEI Co. InvenSense, Inc. * Measurement Specialties, Inc. * Mesa Laboratories, Inc. Food & Staples Retailing (1.5%) PriceSmart, Inc. Food Products (1.3%) Inventure Foods, Inc. * Health Care Equipment & Supplies (7.0%) Cynosure, Inc. Class A * Novadaq Technologies, Inc. * Spectranetics Corp. * Tornier NV * Wright Medical Group, Inc. * Health Care Providers & Services (1.2%) Acadia Healthcare Co., Inc. * Hotels, Restaurants & Leisure (4.3%) Brinker International, Inc. Cheesecake Factory, Inc. Orient-Express Hotels Ltd. Class A * Internet & Catalog Retail (1.3%) HomeAway, Inc. * Internet Software & Services (9.7%) ChannelAdvisor Corp. * Cornerstone OnDemand, Inc. * CoStar Group, Inc. * Dealertrack Technologies, Inc. * Demandware, Inc. * Global Eagle Entertainment, Inc. * Gogo, Inc. * Shutterstock, Inc. * IT Services (3.8%) Cardtronics, Inc. * MAXIMUS, Inc. WEX, Inc. * Life Sciences Tools & Services (0.8%) Techne Corp. Machinery (1.1%) Middleby Corp. * Media (1.3%) Lions Gate Entertainment Corp. Multiline Retail (1.3%) Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (3.7%) Kodiak Oil & Gas Corp. * Sanchez Energy Corp. * Synergy Resources Corp. * Pharmaceuticals (7.0%) Akorn, Inc. * Auxilium Pharmaceuticals, Inc. * Depomed, Inc. * Flamel Technologies SA ADR * Horizon Pharma, Inc. * Professional Services (1.8%) On Assignment, Inc. * Road & Rail (2.6%) Old Dominion Freight Line, Inc. * Saia, Inc. * Semiconductors & Semiconductor Equipment (2.8%) International Rectifier Corp. * Monolithic Power Systems, Inc. * Software (7.7%) Aspen Technology, Inc. * CommVault Systems, Inc. * Guidewire Software, Inc. * NetSuite, Inc. * PTC, Inc. * Ultimate Software Group, Inc. * Textiles, Apparel & Luxury Goods (2.6%) G-III Apparel Group Ltd. * Oxford Industries, Inc. Trading Companies & Distributors (3.0%) Air Lease Corp. Watsco, Inc. Total Common Stocks (Cost $20,290,261) Short-Term Investments (3.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$830,932) Total Investments (101.5%) (Cost $21,121,193) ## Liabilities, less cash, receivables and other assets [(1.5%)] ) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2014 Schedule of InvestmentsSocially Responsive Portfolio (Unaudited) NUMBER OF SHARES VALUE ($)† Common Stocks (95.7%) Airlines (1.9%) Ryanair Holdings PLC ADR * Auto Components (2.0%) BorgWarner, Inc. Capital Markets (2.2%) Lazard Ltd. Class A Commercial Banks (3.0%) U.S. Bancorp Commercial Services & Supplies (1.3%) Herman Miller, Inc. Consumer Finance (4.9%) American Express Co. Diversified Financial Services (1.8%) IntercontinentalExchange Group, Inc. Diversified Telecommunication Services (1.2%) tw telecom, inc. * Energy Equipment & Services (2.6%) Schlumberger Ltd. Food & Staples Retailing (2.4%) Costco Wholesale Corp. Food Products (6.9%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV Health Care Equipment & Supplies (8.1%) Abbott Laboratories Becton, Dickinson & Co. Covidien PLC Household Durables (4.9%) Newell Rubbermaid, Inc. Household Products (2.5%) Procter & Gamble Co. Industrial Conglomerates (7.7%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (2.9%) Progressive Corp. Internet Software & Services (2.6%) eBay, Inc. * IT Services (1.3%) MasterCard, Inc. Class A Machinery (1.5%) Pall Corp. Media (1.3%) Scripps Networks Interactive, Inc. Class A Metals & Mining (1.9%) Nucor Corp. Oil, Gas & Consumable Fuels (4.2%) Cimarex Energy Co. Noble Energy, Inc. Pharmaceuticals (3.0%) Roche Holding AG Professional Services (1.9%) Robert Half International, Inc. Road & Rail (1.9%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (7.9%) Microchip Technology, Inc. Texas Instruments, Inc. Software (3.7%) Intuit, Inc. Specialty Chemicals (0.7%) Novozymes A/S B Shares Specialty Retail (4.1%) O'Reilly Automotive, Inc. * TJX Cos., Inc. Trading Companies & Distributors (1.4%) W.W. Grainger, Inc. Total Common Stocks (Cost $228,320,511) Short-Term Investments (4.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost$13,761,026) Principal Amount Certificates of Deposit (0.1%) Self Help Credit Union, 0.25%, due 4/19/14 Self Help Credit Union, 0.25%, due 4/29/14 Total Certificates of Deposit (Cost $200,000) # Total Investments (99.9%) (Cost $242,281,537) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments March 31, 2014 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurement” (“ASC 820”), all investments held by each of Neuberger Berman Advisers Management Trust: Balanced Portfolio (“Balanced”), Growth Portfolio (“Growth”), Guardian Portfolio (“Guardian”), International Equity Portfolio (“International Equity”), Large Cap Value Portfolio (“Large Cap Value”), Mid Cap Growth Portfolio (“Mid Cap Growth”), Mid Cap Intrinsic Value Portfolio (“Mid Cap Intrinsic Value”), Short Duration Bond Portfolio (“Short Duration Bond”), Small Cap Growth Portfolio (“Small Cap Growth”), and Socially Responsive Portfolio (“Socially Responsive”)(each individually a “Fund,” and collectively, the “Funds”)are carried at the value that Neuberger Berman Management LLC (“Management”) believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 –unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securitiesand exchange traded funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in investment companies are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Advisers Management Trust’s Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts (“ADRs”) and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of March 31, 2014: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Balanced Investments: Common Stocks^ $- $- U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities Commercial Mortgage-Backed Securities - Other Mortgage-Backed Securities^ - - Total Mortgage-Backed Securities - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - International Equity Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks^ - - Exchange Traded Funds - - Short-Term Investments - - Total Investments - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Mid Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Mid Cap Intrinsic Value Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Short Duration Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities Commercial Mortgage-Backed Securities - Other Mortgage-Backed Securities^ - - Total Mortgage-Backed Securities Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments - Small Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks^ - - Short-Term Investments - - Certificates of Deposit - - Total Investments - ^ The Schedule of Investments (and Summary Schedule of Investments by Industry for International Equity) provides information on the industry and/or country categorization for the portfolio. § The following is a reconciliation between the beginning and ending balances of investments in which unobservable inputs (Level 3) were used in determining value: Beginning balance, as of 1/1/14 Accrued discounts/ (premiums) Realized gain/(loss) Change in unrealized appreciation/ (depreciation) Purchases Sales Transfers into Level 3 Transfers out of Level 3 Balance, as of 3/31/14 Net change in unrealized appreciation/ (depreciation) from investments still held as of 3/31/14 Investments in Securities: Balanced Mortgage- Backed Securities Commercial Mortgage- Backed Securities $- $- $- $- $- $- Total $- $- $- $- $- $- Short Duration Mortgage-Backed Securities CommercialMortgage- Backed Securities $- $- $- $- $- $- Total $- $- $- $- $- $- For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Securities categorized as Level 3 are valued based on a single quotation obtained from a dealer. The Funds do not have access to unobservable inputs and therefore cannot disclose such inputs used in formulating such quotation. As of the period ending March 31, 2014, certain securities were transferred from one level to another based on beginning of period market values as of December 31, 2013. $2,761,204, $10,374,285 and $11,247,569 were transferred from Level 2 to Level 1 for Guardian, International Equity and Socially Responsive due to active market activity on recognized exchanges as of March 31, 2014. These securities had been categorized as Level 2 as of December 31, 2013, due to foreign exchanges having been closed and, therefore, no prices having been readily available for the securities as of that date. As of the period ending March 31, 2014, the Funds had no transfers into or out of Level 3. # At cost, which approximates market value. ## At March 31, 2014, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Balanced Growth Guardian International Equity Large Cap Value Mid Cap Growth Mid Cap Intrinsic Value Short Duration Bond Small Cap Growth Socially Responsive * Security did not produce income during the last twelve months. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At March 31, 2014, these securities amounted to $326,357 or 2.2% of net assets for Balanced and $16,649,405 or 7.5% of net assets for Short Duration Bond. Ø All or a portion of this security was purchased on a when-issued basis. At March 31, 2014 these securities amounted to $30,041 for Balanced and $1,291,763 for Short Duration. ØØ All or a portion of this security is segregated in connection with obligations for when-issued security purchase commitments. b Effective May 1, 2013. Formerly, International Portfolio through April 30, 2013. µ Floating rate securities are securities whose yields vary with a designated index or market rate.These securities are shown at their current rates as of March 31, 2014, and their final maturities. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. REAL ESTATE PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. INTERNATIONAL LARGE CAP PORTFOLIO* The fund was not operational and had no assets at the close of the reporting period. *Effective May 1, 2014, International Large Cap Portfolio’s name changed to International Select Portfolio. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Advisers Management Trust By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date: May 20, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date: May 20, 2014 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: May 20, 2014
